FILED
                              NOT FOR PUBLICATION                            DEC 6 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


EVELINE RAHARDJA,                                 No. 12-71159

               Petitioner,                        Agency No. A075-718-107

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Eveline Rahardja, a native and citizen of Indonesia, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reconsider and reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to reopen


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
or reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We

deny the petition for review.

      Construed as a motion to reconsider, the BIA was within its discretion in

denying Rahardja’s motion where the motion was untimely, and it failed to identify

any error of fact or law in the BIA’s October 15, 2009 decision denying reopening.

See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th

Cir. 2001) (en banc) (purpose of a motion to reconsider is not to raise new facts,

but rather to demonstrate that the immigration judge or the BIA erred as a matter of

law or fact).

      Construed as a motion to reopen, the BIA did not abuse its discretion in

denying the motion because Rahardja failed to establish prima facie eligibility for

asylum or withholding of removal. See Najmabadi v. Holder, 597 F.3d 983, 986

(9th Cir. 2010) (agency may deny a motion to reopen based on failure to establish a

prima facie case for the relief sought).

      We have considered Rahardja’s filings of April 25, 2013, June 12, 2013,

August 29, 2013, and October 31, 2013, and find the contentions raised in those

filings to be without merit.

      PETITION FOR REVIEW DENIED.




                                           2                                  12-71159